Title: From Thomas Jefferson to Oliver Wolcott, Jr., 12 April 1800
From: Jefferson, Thomas
To: Wolcott, Oliver, Jr.



Sir
Philadelphia Apr. 12. 1800.

According to what I mentioned when I had the honor of a conference with you on the subject of the 9000. Doll. due from the US. to mr Short for salary, I now inclose you the assumpsit of messrs. Pendleton and Lyons for the paiment of a sum of money due on a decree, which assumpsit was sent to me by mr Randolph, who stated the amount thus.


the original debt
 £788. 5. 7 sterl.


20. years int. @ 5. p. cent
  788. 5. 7



 1576. 11.  2


convertd. into Virga. currency @ 25. p. cent
  394.2.  9



1970. 13. 11


I had before informed the Secretary of state that mr Short considered the US. and not mr Randolph, as his debtor: that he had never made mr Randolph his agent, having long before given a full power of attorney to me to act for him in all his affairs which was still in force: that some difficulties having been made about procuring bills of exchange on Madrid, he had consented that mr Randolph, if he could not remit the money or bills to Madrid, might pay it into my hands in the form of stock or in money for him; but that none of these alternatives had been complyed with. I therefore observed to the Secretary of state that I would either deliver to him the assumpsit of Messrs. Pendleton & Lyons, or retain it & recieve any monies they should pay, on behalf of the US. & pass it to their credit in mr Short’s account, on the express condition that that act should not be considered as waiving mr Short’s right against the US. or changing his debtor, which he had expressly forbidden me to do. the Secretary of State desired me to retain the paper & recieve the money to the credit of mr Short’s demand against the US. agreeing that it should not be considered as affecting his right against the US. in consequence the following paiments were made by Messrs. Pendleton & Lyons to Messrs. George Jefferson & co. of Richmond for mr Short. viz.


1798.
Nov. 21.
 £500.
Virginia currency



Dec. 31.
 £300.



1799.
Jan. 14.
 £400.





£1200


 leaving something upwards of £800. including interest on the assumpsit still due according to mr Randolph’s statement. for these sums mr Randolph is entitled to correspondent credits with the US. and perhaps you may think proper to credit him the whole sum, as no men on earth may be more solidly relied on than Messrs. Pendleton & Lyons for whatever they undertake. I have thought it necessary to give up to you at this time the assumpsit, because I understand the suit against mr Randolph is coming soon to trial, and it is proper that the due credits should then be established.
I have the honor to be with great respect Sir Your most obedt. servt

Th: Jefferson

 